930DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on August 18, 2022 has been considered and entered. 
Accordingly, claims 1-3, 6-14, and 17-20 are pending in this application. Claims 1-3, 6-14, and 17-20 are currently amended; claims 4-5 and 15-16 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-3, 6-14, and 17-20 are objected to because of the following:
A. In claim 1 lines 16, 18, and 24 “the masking operation” lacks proper antecedent basis and should read “a masking operation” instead. Claim 9 recites similar limitations and is objected to for the same reasons. Claims 2-3 and 6-8 inherit the same deficiency as claim 1 by reason of dependence. Claims 10-14 and 17-19 inherit the same deficiency as claim 9 by reason of dependence.
B. In claim 9 line 7 “a first masked binary datum” should read “the first masked binary datum” instead since the first masked binary datum is already introduced in lines 5-6. Claims 10-14 and 17-19 inherit the same deficiency as claim 9 by reason of dependence.
C. Claim 20 recites “their” in line 7. Examiner suggest spelling out what the term “their” refers to for better clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the flag generator circuit” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim 1. The flag generator circuit is introduced in claim 10, however, claim 11 does not depend on claim 10. For purposes of examination, claim 11 is interpreted to depend on claim 10. Claim 12 inherit the same deficiency as claim 11 by reason of dependence.
Claim 14 depends on a cancelled claim, therefore, it is unclear what other limitations are required by the claim. For purposes of examination, claim 14 is interpreted to depend on claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-11, 13-14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-3, and 6-8 recite a series of steps and, therefore, is a process. Claims 9-11, 13-14 and 17-19 recite a circuit and, therefore, is a machine.
Under the Alice Framework Step 2A prong 1, claim 1 recites “adding a second masked datum and a third masked datum to obtain a first masked binary datum”, “processing the first masked binary datum”, and “determining a carry digit indicator bit of the first masked binary datum without unmasking the first masked binary datum, by one of the following formulas: 
Flag_C = CD1_M xor CD2_M xor CADD_D_M xor CADD_MD xor CD_M; or
Flag_C = CD1_M + CD2_M + CADD_D_M - CADD_MD - CD_M
where:
Flag_ C represents the carry digit indicator bit;
"xor" represents an EXCLUSIVE OR logic operation;
"+" represents an addition operation;
"-" represents a subtraction operation;
CD1_M represents a first carry digit that may appear during a masking operation leading to the second masked datum;
CD2_M represents a second carry digit that may appear during a masking operation leading to the third masked datum;
CADD_D_M represents a third carry digit that may appear during the addition of the second masked datum and the third masked datum;
CADD_MD represents a fourth carry digit that may appear during an addition of a second mask and a third mask; and
CD_M represents a fifth carry digit that may appear during the masking operation leading to the masked first binary datum”.
The above limitations are directed to determining a carry digit indicator bit of a first masked binary datum without unmasking the first masked binary datum using one of the recited formulas which amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “adding”, “processing” and “determining” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “by an arithmetic and logic unit (ALU) circuit in a central processing unit (CPU)”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example but for the “by an arithmetic and logic unit (ALU) circuit in a central processing unit (CPU)” language, the claim encompasses manually adding two masked binary data to obtain a masked result, and processing the masked result to determine whether the addition generated a carry bit using one of the recited formulas using pen and paper. Additionally, the mere nominal recitation of a generic ALU in a CPU does not take the claim limitations out of the mental processes grouping. Thus, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 1 recites the following additional elements: an arithmetic and logic unit (ALU) circuit in a central processing unit (CPU). However, the additional elements of “an arithmetic and logic unit (ALU) circuit” and “a central processing unit (CPU)” were recited at a high-level of generality (i.e. as a generic computer component performing arithmetic operations including determining a carry bit using a formula) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an arithmetic and logic unit (ALU) circuit” and “a central processing unit (CPU)” were recited at a high-level of generality (i.e. as a generic computer component performing arithmetic operations including determining a carry bit using a formula) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claims do not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-3, and 6-8 recite further steps and details for determining the carry digit indicator bit and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 2-3 and 6 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea. 
Under the Alice Framework step 2A prong 2, claim 7 recites the following additional element: receiving an operating code indicating one or more operations to be performed by the processing. Claim 8 recites the following additional element: providing as outputs, the first masked binary datum, an associated mask for the first masked binary datum, and the determined carry digit indicator bit. However, the additional elements of “receiving an operating code” in claim 7 and “providing an output” in claim 8 are merely adding insignificant extra-solution activity. Accordingly, the claims are not integrated into a practical application.
Under the Alice Framework step 2B, claim 7 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving an operating code” in claim 7 and “providing an output” in claim 8 are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “receiving an operating code” and “providing an output” are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2 and Fig. 2.1 which discloses operational codes or instructions received and executed by the processor such as arithmetic operations including addition and subtraction. Additionally, every mathematical operation produces a result. For example, Fig. 2.1 of Patterson shows the addition of two numbers produces a result which is outputted and stored into a register or memory. Accordingly, the claims do not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 9 recites “add a second masked datum and a third masked datum to obtain a first masked binary datum”, “process the first masked binary datum”, and “determine a carry digit indicator bit of the first masked binary datum, without unmasking the first masked binary datum, by one of the following formulas: 
Flag_C = CD1_M xor CD2_M xor CADD_D_M xor CADD_MD xor CD_M; or
Flag_C = CD1_M + CD2_M + CADD_D_M - CADD_MD - CD_M
where:
Flag_ C represents the carry digit indicator bit;
"xor" represents an EXCLUSIVE OR logic operation;
"+" represents an addition operation;
"-" represents a subtraction operation;
CD1_M represents a first carry digit that may appear during a masking operation leading to the second masked datum;
CD2_M represents a second carry digit that may appear during a masking operation leading to the third masked datum;
CADD_D_M represents a third carry digit that may appear during the addition of the second masked datum and the third masked datum;
CADD_MD represents a fourth carry digit that may appear during an addition of a second mask and a third mask; and
CD_M represents a fifth carry digit that may appear during the masking operation leading to the masked first binary datum”.
The above limitations are directed to determining a carry digit indicator bit of a first masked binary datum without unmasking the first masked binary datum using one of the recited formulas which amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “add”, “process” and “determine” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a central processing unit (CPU) comprising: an arithmetic and logic unit (ALU) circuit configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example but for the “a central processing unit (CPU) comprising: an arithmetic and logic unit (ALU) circuit configured to” language, the claim encompasses manually adding two masked binary data to obtain a masked result, and processing the masked result to determine whether the addition generated a carry bit using one of the recited formulas using pen and paper. Additionally, the mere nominal recitation of a generic CPU comprising an ALU does not take the claim limitations out of the mental processes grouping. Thus, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 9 recites the following additional elements: a central processing unit (CPU) comprising: an arithmetic and logic unit (ALU) circuit configured to. However, the additional elements of “central processing unit (CPU)” and “an arithmetic and logic unit (ALU) circuit” were recited at a high-level of generality (i.e. as a generic CPU comprising a generic computer component performing arithmetic operations including determining a carry bit using a formula) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “central processing unit (CPU)” and “an arithmetic and logic unit (ALU) circuit” were recited at a high-level of generality (i.e. as a generic CPU comprising a generic computer component performing arithmetic operations including determining a carry bit using a formula) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 10-11, 13-14 and 17-19 recite further steps and details for determining the carry digit indicator bit and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 13, 14, and 17 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea. 
Under the Alice Framework step 2A prong 2, claim 10 recites the following additional element: a flag generator circuit. Claim 11 recite the following additional element: an arithmetic operations circuit. Claim 18 recites the following additional element: receive an operating code indicating one or more operations to be performed on the first masked binary datum. Claim 19 recites the following additional element: provide as outputs the first masked binary datum, an associated mask for the first masked binary datum, and the determined carry digit indicator bit. However, the additional elements of “a flag generator circuit” in claim 10 and “an arithmetic operations circuit” in claim 11 were recited at a high-level of generality (i.e. as a generic computer component for determining the carry digit indicator bit, and as a generic computer component performing a generic computer function of providing the first masked binary datum as input to the flag generator circuit for further processing) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receive an operating code” in claim 18 and “providing an output” in claim 19 are merely adding insignificant extra-solution activity. Accordingly, the claims are not integrated into a practical application.
Under the Alice Framework step 2B, claims 10-11 and 18-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a flag generator circuit” in claim 10 and “an arithmetic operations circuit” in claim 11 were recited at a high-level of generality (i.e. as a generic computer component for determining the carry digit indicator bit, and as a generic computer component performing a generic computer function of providing the first masked binary datum as input to the flag generator circuit for further processing) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receive an operating code” in claim 18 and “providing an output” in claim 19 are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “receive an operating code” and “provide an output result” are well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2 and Fig. 2.1 which discloses operational codes or instructions received and executed by the processor such as arithmetic operations including addition and subtraction. Additionally, every mathematical operation produces a result. For example, Fig. 2.1 of Patterson shows the addition of two numbers produces a result which is outputted and stored into a register or memory. Accordingly, the claims do not amount to significantly more than the abstract idea.
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the claim objection discussed above. Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 35 U.S.C. 112(b) rejection and claim objections discussed above. Claims 1-3, 6-11, 13-14, and 17-19 would be allowable if to overcome the 35 U.S.C. 101 rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
In addition to the reasons of indication of allowable subject matter provided in the non-final office action submitted on 06/22/2022, none of the prior art references cited explicitly teach or suggest an ALU circuit comprising a flag generator circuit that comprises three comparator circuits configured to receive two masked data, associated masks for the two masked data, an addition/subtraction selection bit, the first masked binary datum, and an associated first mask for the first masked binary datum; and an EXCLUSIVE OR logic gate coupled to the three comparator circuits and the arithmetic operations circuit, and configured to determine the carry digit indicator bit as recited in claim 12 and as shown in Fig. 4 where the flag generator circuit corresponds to circuit 103 which comprises three comparators 1031, 1032, and 1033 and a XOR gate 1037. Furthermore, none of the prior art references cited explicitly teach or suggest an ALU comprising five inputs configured to receive two masked data, associated masks for the two masked data, and an addition/ subtraction selection bit; an arithmetic operations circuit coupled to the five inputs, and configured to: add or subtract the two masked data and their associated masks in accordance with the addition/ subtraction selection bit, and generate a masked datum and an associated mask for the masked datum; three comparator circuits coupled to the five inputs, the masked datum, and the associated mask for the masked datum: and an EXCLUSIVE OR logic gate coupled to outputs of the three comparator circuits and the arithmetic operations circuit, and configured to generate a carry digit indicator bit without unmasking the two masked data or the masked datum as recited in claim 20 and shown in Fig. 5.
Response to Arguments
In view of amendment’s made and applicant’s arguments, the objection to the drawings and the specification has been withdrawn.
In view of amendment’s made and applicant’s arguments, the objection to the claims in under section 7A, B, and D in the non-final action submitted 06/22/2022 has been withdrawn. However, the objection to the claims under 7C was not overcome. Furthermore, the amendments made raises new claim objection as discussed above.
In view of amendment’s made and applicant’s arguments, the rejection of the claims 35 U.S.C. 112(b) in the non-final action submitted 06/22/2022. However, the amendments made raises new 112(b) issues as discussed above.
Applicant’s arguments, see remarks pages 6-7, filed 08/18/2022, with respect to the 35 U.S.C. 102 rejection of claims 1-3, 8-9, 11, 13-14, and 19 and the 35 U.S.C. 103 rejection of claims 6-7 and 17-18 have been fully considered and are persuasive. The 35 U.S.C. 102 rejection of claims 1-3, 8-9, 11, 13-14, and 19 and the 35 U.S.C. 103 rejection of claims 6-7 and 17-18 has been withdrawn. 
Applicant’s arguments, see remarks page 5, filed 08/18/2022, with respect to the 35 U.S.C. 101 rejection of claim 20 have been fully considered and are persuasive.
Upon further consideration and applicant’s amendments and arguments, examiner is persuaded that claim 20 recites a specific ALU comprising five inputs, an arithmetic operations circuit, three comparator circuits, and EXCLUSIVE OR logic gate that is configured to generate a carry digit indicator bit that does use any unmasking operations to determine the carry digit indicator bit. The 35 U.S.C. 101 rejection of claim 12 has also been withdrawn for the same reason as claim 20.
Applicant's arguments, see remarks pages 3-6, filed 08/18/2022, with respect to the 35 U.S.C. 101 rejection of claims 1-3, 6-11, 13-14, and 17-19 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-3, 6-11, 13-14, and 17-19, applicant pointed to paragraphs [0004, 0008, 0047, 0055-0056, and 0076] of the specification and argues that the claims improve the functionality of the CPU itself. Independent claims 1 and 9 each recites as an additional element, an ALU circuit in the CPU determining or generating a carry digit indicator bit of a masked datum without unmasking the masked datum, which reflects this improvement. Further, claims 1 and 9 recite very-specific formulas for generating the carry digit indicator bit.
Examiner respectfully disagrees. Although the claims recite an ALU in the CPU, the additional elements of the ALU and the CPU were recited at a high-level of generality and does not limit the abstract idea to a particular ALU in the CPU with specific structure. Furthermore, the alleged improvement of not performing any unmasking is a direct result of masking which is a mathematical calculation. The masking operations performed on the second and third masked datum makes it possible to determine the carry digit indicator bit without unmasking the first binary datum using the formulas recited in the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182